                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  UNITED STATES OF AMERICA                             )
                                                       )
  v.                                                   )       No. 2:16-CR-00117-1-JRG
                                                       )
  APRIL WEST                                           )

                           MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendant April West’s Expedited Motion for

  Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) [Doc. 80] and the United States’

  Response in Opposition [Doc. 83]. Acting pro se, Ms. West moves the Court to order her release

  under § 3582(c)(1)(A), citing an underlying medical condition and noting that she “recently

  tested positive for COVID-19.” [Def.’s Mot. at 1]. The United States’ opposes her motion,

  arguing that her “immediate release would be consistent with U.S.S.G. § 1B1.3 and 18 U.S.C.

  § 3553(a).” [United States’ Resp. at 9].

          “[O]nce a court has imposed a sentence, it does not have the authority to change or

  modify that sentence unless such authority is expressly granted by statute.” United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326

  (6th Cir. 2010)). Although § 3582(c) begins with the declaration that “[t]he court may not modify

  a term of imprisonment once it has been imposed,” Congress enacted the First Step Act, Pub. L.

  No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1) so that courts can consider

  motions for compassionate release once a defendant exhausts her administrative remedies with

  the Bureau of Prisons or thirty days after submitting a request to the warden:

         The court may not modify a term of imprisonment once it has been imposed except
         that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the



Case 2:16-cr-00117-JRG-MCLC Document 88 Filed 09/14/20 Page 1 of 5 PageID #: 1543
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment[.]

  § 3582(c)(1)(A). Ms. West provides the Court with no documentation showing that she satisfied

  § 3582(c)(1)(A)’s exhaustion requirement.

         The United States, however, has filed documents showing that Ms. West petitioned the

  warden for release on July 29, 2020, [Pet. to Warden, Doc. 83-1], and that the warden denied her

  petition on August 8, 2020, [Warden’s Denial, Doc. 83-2]. After receiving the warden’s denial

  of her request for release, Ms. West moved for judicial review in this Court on August 31, 2020.

  Although the United States now argues that the Court should not consider Ms. West’s motion

  because she filed it “less than 30 days” after petitioning the warden for release, [United States’

  Resp. at 1], the United States misapprehends § 3582(c)(1)(A)’s exhaustion requirement. Section

  3582(c)(1)(A) obligates an inmate to wait thirty days from the date of the warden’s receipt of

  a request for compassionate release, not to wait thirty days after receipt of the warden’s denial.

  See United States v. Alam, 960 F.3d 831, 832, 836 (6th Cir. 2020) (describing an inmate’s motion

  in district court as “untimely” because “he didn’t wait [30 days] for a response” from the warden

  (emphasis added)). Having received a denial from the warden, Ms. West now has every right to

  pursue judicial review in this Court. Id. at 834 (“Prisoners who seek compassionate release have

  the option to take their claim to federal court within 30 days, no matter the appeals available to

  them.”).

         Under § 3582(c)(1)(A), the Court’s task is to determine whether (1) “extraordinary and

  compelling reasons” warrant a reduction and whether (2) “such a reduction is consistent with

  applicable policy statements issued by the Sentencing Commission” and “the factors set forth

  in section 3553(a) to the extent that they are applicable.” § 3582(c)(1)(A)(i). “[C]ourts have


                                                  2

Case 2:16-cr-00117-JRG-MCLC Document 88 Filed 09/14/20 Page 2 of 5 PageID #: 1544
  universally turned to USSG § 1B1.13 to provide guidance on the ‘extraordinary and compelling

  reasons’ that may warrant a sentence reduction.” United States v. Coker, No. 3:14-CR-085,

  2020 WL 1877800, at *3 (E.D. Tenn. Apr. 15, 2020) (quotation omitted). The Application Notes

  to § 1B1.13 state that, when a defendant suffers from a medical condition, extraordinary and

  compelling reasons exist in two scenarios: the medical condition (1) is a terminal illness or

  (2) “substantially diminishes the ability of the defendant to provide self-care within the

  environment of a correctional facility and from which he or she is not expected to recover.”

  USSG § 1B1.13 n.1(A)(i)–(ii). Under the second scenario, Ms. West maintains that she is

  “powerless to take preventative self care measure[s] directed by the CDC to remain safe from

  COVID-19 infection.” [Def.’s Mot. at 7].

         But the fact that Ms. West has already been infected with COVID-19—and according to

  her medical records, has suffered no symptoms—seriously undermines her contention that

  COVID-19 poses a risk to her health from which she is not expected to recover. See [Def.’s

  Med. Records, Doc. 85, at 3 (stating that Ms. West is “feeling well with no issues,” “doing well,”

  and has “[n]o fever/chills, SOB, CP, cough, abd pain, N/V, loss of taste/smell”)]. While the Court

  sympathizes with Ms. West’s concerns and her condition, her positive test for COVID-19 now

  renders her motion moot. See United States v. Davis, No. 06-20020-002, 2020 WL 2395977, at

  *2 (C.D. Ill. May 12, 2020) (concluding that the prisoner’s motion for compassionate release

  was moot because he had contracted COVID-19 and was receiving healthcare in prison); United

  States v. Bogdanoff, No. 12-CR-0190-1, 2020 WL 2307315, at *5 (E.D. Pa. May 8, 2020) (stating

  that the court could not conclude that a seventy-three-year-old prisoner “would be made safer

  by his immediate transfer to home confinement” because he had already contracted COVID-19

  and was receiving treatment in prison (citation omitted)); United States v. Russo, ___ F. Supp. 3d



                                                  3

Case 2:16-cr-00117-JRG-MCLC Document 88 Filed 09/14/20 Page 3 of 5 PageID #: 1545
  ___, Crim. No. 16-441 (LJL), 2020 WL 1862294, at *8 (S.D.N.Y. Apr. 14, 2020) (denying a

  motion for compassionate release because the at-risk prisoner had already contracted COVID-

  19 and was receiving regular evaluation and care from the Bureau of Prisons).

         Besides, the Court can order compassionate release only if it were to determine that Ms.

  West “is not a danger to the safety of any other person or to the community.” USSG § 1B1.13(2);

  see § 3582(c)(1)(A) (providing that “[t]he court may not modify a term of imprisonment once it

  has been imposed except that . . . such a reduction is consistent with applicable policy statements

  issued by the Sentencing Commission”); United States v. Resnick, ___ F. Supp. 3d ___, 2020 WL

  1651508, at *2 (S.D.N.Y. Apr. 2, 2020) (“The First Step Act did not amend the eligibility

  requirements for compassionate release, which are set forth in 18 U.S.C. § 3582(c)(l)(A) and

  Section 1B1.13 of the United States Sentencing Guidelines.”).

         In light of the fact that Ms. West has contracted COVID-19, is in “isolation,” [Def.’s

  Med. Records at 3], and, in her own words, “is still trying to recover,” [Def.’s Mot. at 1], the

  Court is simply unable to conclude that, as a carrier of COVID-19, she would not pose a danger

  to the safety of others in the community if the Court were to order her release. In recognition of

  the Center of Disease Control’s guidelines, the Court is not at all inclined to release Ms. West,

  who ought to remain in strict isolation until she no longer tests positive for COVID-19. See

  Davis, 2020 WL 2395977 at *2 (“[T]he Court finds that releasing [the defendant] into the

  community while he has COVID-19 is a danger to the safety of the community.”); United States

  v. Avenatti, No. 8:19-CR-00061, at 2 (C.D. Cal. Apr. 10, 2020), Doc. No. 140 (PACER) (granting

  the defendant’s request for temporary release to home confinement but with the caveat that “[i]f

  the defendant is found to be exhibiting symptoms consistent with COVID-19 or is confirmed to




                                                  4

Case 2:16-cr-00117-JRG-MCLC Document 88 Filed 09/14/20 Page 4 of 5 PageID #: 1546
  have COVID-19, the defendant shall not be released to the public because of the danger the

  defendant poses to the community”).

         Again, while the Court sympathizes with Ms. West’s concerns, she is not entitled to

  compassionate release at this time. Her Expedited Motion for Compassionate Release under

  § 3582(c)(1)(A) [Doc. 80] is therefore DENIED without prejudice. Ms. West has leave of the

  Court to renew her motion if her condition deteriorates, if the Bureau of Prisons’ ability to care

  for her changes, or if any other noteworthy changes in circumstances arise.

         So ordered.

         ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




                                                  5

Case 2:16-cr-00117-JRG-MCLC Document 88 Filed 09/14/20 Page 5 of 5 PageID #: 1547
